Title: To Thomas Jefferson from William C. C. Claiborne, 16 October 1805
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir,
                     New Orleans October 16th. 1805
                  
                  The Office of Surveyor for this Port, having become vacant by the Death of Mr. Andrew Porter, I take the liberty to recommend to you as his Successor Mr. Peter L. B. Duplessis. This Gentleman is a Native Citizen of the United States, and Speaks the French Language in great purity. He was formerly in the employ of my Deceased friend H. B. Trist, who often Spoke of him to me in the most respectful and friendly manner.
                  Mr. Duplessis lately married a Creole Lady of Louisiana, and is now permanently Settled in this City. He is a young Man of Talents, well acquainted with Business, and Supports an Amiable Character. Should he therefore on this occasion, be honored with your notice, I verily believe he will discharge with fidelity and to your entire Satisfaction, the trust committed to him.
                  I am DSir with great respect Your faithful friend
                  
                     William C. C. Claiborne
                     
                  
                  
                     P.S.—I might add, that Mr. Duplessis was much esteemed by the Merchants of this City, & could no doubt, have obtained the signatures of many of them, to a Petition for his Appointment.—But this was an expedient, to which he declined resorting.—
                  
                  
                     W. C. C. C.
                  
               